436 F.2d 1380
Alva Johnson RODGERS, Appellant,v.UNITED STATES of America, Appellee.
No. 19324.
United States Court of Appeals, Third Circuit.
Submitted on Briefs February 1, 1971.
Decided February 9, 1971.

Appeal from the United States District Court for the District of New Jersey; George H. Barlow, Judge.


1
Alva Johnson Rodgers, pro se.


2
Roger S. Steffens, Newark, N. J. (Frederick B. Lacey, U. S. Atty., Newark, N. J., Marc L. Dembling, Asst. U. S. Atty., on the brief), for appellee.


3
Before McLAUGHLIN and VAN DUSEN, Circuit Judges, and HANNUM, District Judge.

OPINION OF THE COURT
PER CURIAM:

4
Appellant filed an application to vacate and set aside a conviction and sentence in the United States District Court for the District of New Jersey on May 16, 1960. The conviction and sentence was for the crime of bank robbery as set out in 18 U.S.C. § 2113(a). That offense was the basis of the second count of a three count indictment against him. The sound comprehensive opinion of Judge Barlow in the District Court of August 10, 1970 correctly determined that said application was devoid of merit. See also United States ex rel. Grays v. Rundle, 428 F.2d 1401 (3 Cir. 1970) and cases there cited.


5
The judgment of the District Court will be affirmed.